Citation Nr: 0216644	
Decision Date: 11/19/02    Archive Date: 11/26/02	

DOCKET NO.  99-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of the appropriate initial evaluation for 
mechanical low back pain, evaluated as 10 percent disabling 
prior to December 1, 1998, and noncompensable thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an initial July 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which granted service 
connection for mechanical low back pain and assigned a 
10 percent evaluation.  The veteran, who had active service 
from February 1994 to July 1997, expressed disagreement with 
the initial evaluation and initiated an appeal to the BVA.  
Prior to the file being transferred to the Board, the 
veteran's claims file was transferred to the Regional Office 
in Cleveland, Ohio, and a rating decision by that RO dated in 
September 1998 decreased the evaluation for the veteran's 
back disability from 10 percent to noncompensable effective 
December 1, 1998.  

The claims file was transferred to the Board, and in July 
2000 the Board returned the claims file to the RO to clarify 
the veteran's desire with respect to a personal hearing.  The 
veteran was scheduled for a hearing before a member of the 
Board at the RO in June 2001, but failed to report for the 
scheduled hearing.  The case was then returned to the Board, 
but in July 2001, the Board returned the file to the RO to 
afford the veteran an additional VA examination.  An 
examination was scheduled, but the veteran failed to report 
for that examination.  It was subsequently noted that the 
veteran had moved to Indiana, and the claims file was 
transferred to the Regional Office in Indianapolis, Indiana.  
The veteran was again scheduled for an examination, but 
failed to report for the examination.  The claims file was 
subsequently returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence obtainable without the veteran's 
assistance has been obtained and the duties to notify and 
assist have been satisfied.

2.  Prior to December 1, 1998, the veteran's back disability 
did not manifest moderate limitation of lumbar spine motion, 
muscle spasm on extreme forward bending or loss of lateral 
spine motion in a standing position.

3.  From December 1, 1998, the veteran's back disability 
manifested characteristic pain on motion, but did not 
manifest moderate limitation of motion, muscle spasm on 
extreme forward bending or loss of lateral spine motion in a 
standing position.


CONCLUSION OF LAW

Prior to and after December 1, 1998, the criteria for an 
initial evaluation of 10 percent for mechanical low back pain 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify the claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decisions, as well as the statement of the case and 
supplemental statements of the case issued in connection with 
the veteran's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In particular, the veteran was 
notified of the schedular criteria which needed to be 
demonstrated by the evidence in order to establish 
entitlement to a higher evaluation for her back disability 
and the need to submit medical evidence which showed this 
entitlement.  In this regard, the Board would observe that a 
letter to the appellant dated in July 1998 informed her that 
the best type of evidence to submit would be a statement from 
a physician who recently treated or examined the veteran.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  The veteran was afforded a VA examination in 
connection with her claim and has not reported that she 
received any treatment for her service-connected back 
disability since her separation from service.  In addition, 
following the Board's July 2001 remand, the RO attempted to 
schedule the veteran for an additional VA examination, but 
she failed to report for the examination on two occasions.  
Significantly, the veteran and her representative have not 
made the Board aware of any outstanding evidence that needs 
to be obtained in order to fairly decide the claim.  Lastly, 
in a letter to the veteran dated in June 2002, the RO 
provided the veteran with a telephone number she could call 
if she had questions or required assistance.

Therefore, the Board finds that all relevant evidence 
obtainable without the veteran's assistance has been 
obtained.  As such, the VA has no outstanding duty to inform 
the veteran that any additional evidence or information is 
needed.  Moreover, as the record is as complete as it can be 
without the veteran's assistance, any further obligation 
under the VCAA for the VA to advise the veteran as to the 
division of responsibilities between the VA and the veteran 
in obtaining evidence is moot.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The veteran essentially contends that her back disability is 
more severe than currently evaluated and has been so since 
the initial disability evaluation was assigned.  She asserts 
that the residual impairment associated with her back 
disability is more severe and that a higher evaluation should 
be assigned.  She also contends that there has been no 
improvement in her back disability such that the initial 
evaluation should have been reduced from 10 percent to 
noncompensable.  Therefore, a favorable determination has 
been requested.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects her ability to function under ordinary life 
conditions, including employment by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

A July 1997 rating decision granted service connection for 
mechanical low back pain and assigned a 10 percent evaluation 
effective the day following separation from service under 
Diagnostic Code 5299-5295.  This decision was based on a 
review of the veteran's service medical records.  The veteran 
expressed disagreement with the assignment of a 10 percent 
evaluation for her back disability and this appeal began.  
Following a VA examination performed in June 1998, the RO 
reduced the evaluation for the veteran's back disability from 
10 percent to noncompensable.

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for slight subjective symptoms only.  A 10 percent 
evaluation is for assignment with characteristic pain on 
motion and a 20 percent evaluation is for assignment with 
muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Another potentially 
applicable Diagnostic Code is Diagnostic Code 5292 for 
limitation of lumbar spine motion.  Under that Diagnostic 
Code, a 10 percent evaluation is for assignment for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion and a 40 percent evaluation for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

The evidence for consideration includes the veteran's service 
medical records.  Service medical records document complaints 
and treatment for chronic low back pain for over 1 year prior 
to the veteran's separation from service.  A Medical 
Evaluation Board examination performed in February 1997 shows 
that the veteran's back pain had progressed to the point that 
she had been unresponsive to conservative measures and had 
been unable to return to her duties.  Symptoms were primarily 
in the low back area, the lumbosacral region bilaterally.  
The pain was exacerbated with prolonged standing or sitting.  
On physical examination there was pain to palpation in the 
paraspinous region of the lumbosacral spine from L4 to S1 
bilaterally.  The veteran was able to forward flex and touch 
her toes.  She had some symmetric rotation on side bending to 
approximately 30 degrees.  Hyperextension did not appear to 
exacerbate her symptoms.  The diagnosis following the 
examination was chronic mechanical low back pain.

A report of a VA examination performed in June 1998 shows the 
veteran reported that she had lower back pain depending on 
her movement and weather since service.  She reported that 
Tylenol worked quite well.  The veteran did not describe any 
weakness, stiffness or fatigability.  She stated that her 
back bothered her approximately every month or two and that 
it lasted for a few days.  As for functional assessment, the 
examiner indicated that there was no evidence of any severe 
impingement on her daily activities.  On examination there 
was no evidence of any pain on motion of her spine.  There 
was no tenderness, fixed deformity or postural abnormalities.  
The musculature of the back was normal with no evidence of 
any spasm.  Lumbar flexion was to 108 degrees, extension to 
22 degrees, left rotation to 45 degrees and right rotation to 
45 degrees with some right paralumbar pain.  Left flexion was 
20 degrees and right flexion was to 32 degrees.  
Neurologically, reflexes were 2 plus and straight leg raising 
was to 90 degrees without pain.  The diagnosis following the 
examination was mechanical low back pain with normal 
examination.

Pursuant to the Board's July 2001 remand decision, the 
veteran was scheduled for a VA examination requested by the 
Cleveland RO, and when the veteran relocated, by the 
Indianapolis RO, but the veteran failed to report for either 
scheduled examination.  A letter to the veteran dated in 
August 2002 from the Indianapolis RO informed the veteran 
that an examination had been scheduled but that she failed to 
report for the examination and the file was being returned to 
the BVA.

Based on this record, the Board finds that the 10 percent 
evaluation assigned by the RO initially for the veteran's 
back disability was appropriate.  That evaluation was 
assigned based on a review of service medical records which 
showed the presence of pain on palpation of the paraspinal 
region.  While there was no specific indication of limitation 
of motion, it is clear that the veteran's back was 
symptomatic at the time of the Medical Evaluation Board 
examination, and the 10 percent evaluation assigned by the RO 
more nearly approximates the characteristic pain on motion 
than the criteria for the next higher evaluation under 
Diagnostic Code 5295.  In this regard, there was no evidence 
of any muscle spasm on extreme forward bending or unilateral 
loss of spine motion in a standing position.  To the extent 
that there might have been any limitation of motion present 
at the time of the February 1997 Medical Evaluation Board 
examination, the fact that the veteran could forward flex, 
touch her toes, had symmetric rotation on side bending to 
approximately 30 degrees and hyperextension did not appear to 
exacerbate her symptoms, any limitation of motion was no more 
than slight and did not approach a moderate degree, thereby 
warranting the assignment of a 20 percent evaluation under 
Diagnostic Code 5292.  Accordingly, the Board finds that a 
10 percent evaluation for the veteran's mechanical low back 
pain was appropriate from the date service connection was 
granted because the criteria for a 20 percent evaluation were 
not met under Diagnostic Codes 5295 or 5292.

As for the reduction of the veteran's disability evaluation 
from 10 percent to noncompensable based on the June 1998 VA 
examination, the Board finds that while at first glance this 
would appear to be appropriate, there is some question as to 
which of two disability evaluations more nearly approximate 
the veteran's overall disability picture.  The Board 
attempted to clarify the most appropriate disability 
evaluation by affording the veteran an additional VA 
examination, but she failed to cooperate by not reporting for 
two VA examinations scheduled for her.  

Nevertheless, as was noted in the Board's July 2001 remand 
decision, while the examiner who performed the June 1998 VA 
examination indicated there was no evidence of any pain on 
motion and concluded with a diagnosis of a normal 
examination, the examiner did indicate that right rotation 
performed to 45 degrees was accomplished with some right 
paralumbar pain.  Therefore, the Board believes that there is 
a question as to whether the veteran more nearly approximates 
the criteria for a noncompensable evaluation based on slight 
subjective symptoms only, or a 10 percent evaluation based on 
characteristic pain on motion.  Therefore, the Board finds 
that the veteran is entitled to a 10 percent evaluation 
during the entire period from the initial assignment of the 
evaluation to the present time.  

The Board would again note that the VA examination disclosed 
no evidence of moderate limitation of lumbar spine motion, 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  Thus, an 
evaluation in excess of 10 percent is not shown to be 
warranted under either Diagnostic Code 5295 or 5292.  Nor is 
a higher evaluation for the veteran's back disability 
warranted based on functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
At the time of the VA examination the veteran specifically 
did not describe any weakness, stiffness or fatigability and 
any limitation of motion manifested was no more than slight.

In reaching this determination, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered as required by the holding 
of the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing that 
the veteran's back disability has resulted in interference 
with employability in a manner beyond that contemplated by 
the rating criteria or has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for mechanical low back 
pain during the entire period from the initial award of 
service connection to the present time is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

